Exhibit 10.1

February 6, 2019

PERSONAL AND CONFIDENTIAL

Ralph Goldwasser

Re:    Transition and Consulting Agreement

Dear Ralph:

This letter confirms that the last day of your employment with Myomo, Inc. (the
“Company”) will be effective on February 18, 2019 (the “Separation Date”) due to
your retirement. This letter also proposes an agreement between you and the
Company.

First, a few formalities. Regardless of whether you sign the Agreement below:

 

  •  

The Company shall, if it has not already done so, (i) pay you salary, any
accrued but unused vacation and unpaid and properly documented expenses accrued
to you through the Separation Date; and (ii) provide you with opportunity to
continue group health coverage at your own sole expense under the law known as
“COBRA,” subject to your COBRA eligibility;

 

  •  

You are subject to continuing obligations under (i) Sections 5 and 6 of your
Employment Agreement with the Company dated December 23, 2016 (the “Employment
Agreement”), which includes without limitation your obligation (a) not to
disclose or use Confidential Information (as defined in the Employment
Agreement); (b) to return Company property; (c) for 12 months after the
Separation Date, not to (I) be an owner of or involved in the management or
operations of or be employed by or affiliated as an independent contractor or on
any other basis with a “Competitive Business” (as defined in the Employment
Agreement) or (II) service or solicit any customer or employee of the Company;
and (ii) Section 8 and Appendix A of the Employment Agreement, regarding
arbitration ((i) and (ii), with any other confidentiality and restrictive
covenant obligation you have to any of the Releasees (as defined below), the
“Ongoing Obligations”).

The remainder of this letter proposes an agreement (the “Agreement”) between you
and the Company. You and the Company agree as follows:

1.    Existing Equity Rights; RSU Acceleration

On January 2, 2018, you were granted an option to purchase 40,000 shares of the
Company’s Common Stock (the “Stock Option”) and 17,500 restricted stock units
(the “Employee RSUs”), in each case subject to the terms of the applicable award
agreement, the Company’s 2016 Equity Incentive Plan and/or the Company’s 2018
Stock Incentive and Option Plan (the “Equity Documents”). As of the Separation
Date, 21,666 shares subject to the Stock Option will be vested (the “Vested
Portion”) and 18,334 shares subject to the Stock Option will be unvested (the
“Unvested Portion”). Notwithstanding anything to the contrary contained in the
Equity Documents, during the period between the Separation Date and the
Consulting End Date (as



--------------------------------------------------------------------------------

defined below), the Unvested Portion shall continue to vest in accordance with
the vesting schedule described in the Equity Documents governing such Stock
Option; provided that any portion of the Stock Option intended to be treated as
an “incentive stock option” will be treated as a “non-qualified stock option” to
the extent required under U.S. federal tax laws following the Separation Date;
and provided, further that the Stock Option will terminate and become null and
void in its entirety in the event the Consulting Services are terminated by the
Company prior to the Consulting End Date due to your breach of the Ongoing
Obligations, willful misconduct or refusal to perform the Consulting Services.
On the Separation Date, the remainder of the Unvested Portion (after giving
effect to the continued vesting described in the previous sentence) will expire
and become null and void, and the Vested Portion (after giving effect to the
continued vesting described in the previous sentence) will remain subject to the
Equity Documents, including with respect to time limits on exercise. In
addition, on the Separation Date, you and the Company acknowledge that 8,750 of
the Employee RSUs are unvested (the “Unvested RSUs”). As consideration for your
Consulting Services (as defined below) and your release of Claims herein, and
subject to your compliance with the Ongoing Obligations, your Unvested RSUs
shall accelerate and vest in full upon the Consulting End Date (as defined
below), provided that, your Unvested RSUs will be forfeited in their entirety in
the event the Consulting Services are terminated by the Company prior to the
Consulting End Date due to your breach of the Ongoing Obligations, willful
misconduct or refusal to perform the Consulting Services.

2.    Consulting Services; New RSU Award

You agree to provide consulting services, on a part-time basis, as requested by
the Company, from the Separation Date until May 18, 2019 (the “Consulting End
Date” and such services, the “Consulting Services”). The Company shall pay you
$10,000 per month for the Consulting Services (the “Consulting Payments”). As
additional compensation for the Consulting Services, the Company shall grant you
20,000 restricted stock units (the “Consulting RSUs”), which shall vest in full
upon the Consulting End Date. The Company may terminate the Consulting Services
prior to the Consulting End Date in the event of your breach of the Ongoing
Obligations, willful misconduct or refusal to perform the Consulting Services,
in which event the Company will owe you no further Consulting Payments after the
date of termination and the Consulting RSUs will be forfeited in their entirety.

3.    Bonus

The Company will pay you any bonus for fiscal year 2018 to which you are
entitled under the Company’s Senior Executive Cash Incentive Bonus Plan, subject
in all respects to such plan and to the discretion of the Company’s Board of
Directors. The Company anticipates that any such bonus will be paid by March 15,
2019.

4.    Release of Claims

In consideration for, among other terms, the RSU Acceleration and the
opportunity to engage in Consulting Services, to which you acknowledge you would
otherwise not be entitled, and each of which you agree are independently
sufficient consideration for this Agreement, you voluntarily release and forever
discharge the Company, its affiliated and related entities, its and their
respective predecessors, successors and assigns, its and their respective
employee benefit plans

 

2



--------------------------------------------------------------------------------

and fiduciaries of such plans, and the current and former officers, directors,
shareholders, employees, attorneys, accountants and agents of each of the
foregoing in their official and personal capacities (collectively referred to as
the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when you sign this Agreement, you have, ever had, now claim to have or
ever claimed to have had against any or all of the Releasees. This release
includes, without limitation, all Claims:

 

  •  

relating to your employment by and termination of employment with the Company;

 

  •  

of wrongful discharge or violation of public policy;

 

  •  

of breach of contract;

 

  •  

of defamation or other torts;

 

  •  

of retaliation or discrimination under federal, state or local law (including,
without limitation, claims under the Age Discrimination in Employment Act);

 

  •  

under any other federal or state statute;

 

  •  

for wages, bonuses, incentive compensation, commissions, stock, stock options,
vacation pay or any other compensation or benefits, either under the
Massachusetts Wage Act, M.G.L. c. 149, §§148-150C, or otherwise; and

 

  •  

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

provided, however, that this release shall not affect your rights under this
Agreement.

You acknowledge and represent that, except as expressly provided in this
Agreement, the Company has paid or provided, and you are not owed or eligible
for, all salary, severance (including severance under your Employment
Agreement), wages, bonuses, accrued vacation/paid time off, premiums, leaves,
housing allowances, relocation costs, interest, severance, outplacement costs,
fees, reimbursable expenses, commissions, stock, stock options, vesting, and any
and all other benefits and compensation due to you. You specifically represent
that you are not due to receive any severance, commissions or other incentive
compensation from the Company except with respect to the compensation expressly
provided herein.

You agree not to accept damages of any nature, other equitable or legal remedies
for your own benefit or attorney’s fees or costs from any of the Releasees with
respect to any Claim released by this Agreement. As a material inducement to the
Company to enter into this Agreement, you represent that you have not assigned
any Claim to any third party.

5.    Nondisparagement

You agree not to make any disparaging statements concerning the Company or any
of its affiliates or current or former officers, directors, shareholders,
employees or agents. These nondisparagement obligations shall not in any way
affect your obligation to testify truthfully in any legal proceeding.

 

3



--------------------------------------------------------------------------------

6.    Protected Disclosures and Other Protected Actions

Nothing contained in this Agreement limits your ability to file a charge or
complaint with any federal, state or local governmental agency or commission (a
“Government Agency”). In addition, nothing contained in this Agreement limits
your ability to communicate with any Government Agency or otherwise participate
in any investigation or proceeding that may be conducted by any Government
Agency, including your ability to provide documents or other information,
without notice to the Company, nor does anything contained in this Agreement
apply to truthful testimony in litigation. If you file any charge or complaint
with any Government Agency and if the Government Agency pursues any claim on
your behalf, or if any other third party pursues any claim on your behalf, you
waive any right to monetary or other individualized relief (either individually,
or as part of any collective or class action); provided that nothing in this
Agreement limits any right you may have to receive a whistleblower award or
bounty for information provided to the Securities and Exchange Commission.

7.    Defend Trade Secrets Act Notice.

You understand that pursuant to the Defend Trade Secrets Act of 2016, you shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (A) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

8.    Other Provisions

(a)    Termination and Return of Payments; Certain Remedies. If you breach any
of your obligations under this Agreement, in addition to any other legal or
equitable remedies it may have for such breach, the Company shall have the right
to terminate and/or enforce the return of its non-wage payments to you or for
your benefit under this Agreement. The termination and/or return of such
payments in the event of your breach will not affect your continuing obligations
under this Agreement. Without limiting the Company’s remedies hereunder, if the
Company prevails in any action to enforce this Agreement, then you shall be
liable to the Company for reasonable attorneys’ fees and costs incurred by the
Company in connection with such action.

(b)    Enforceability; Taxes. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. All compensation and benefits provided
or referred to hereunder shall be subject to taxes as required by applicable
law.

(c)    Waiver; Absence of Reliance. No waiver of any provision of this Agreement
shall be effective unless made in writing and signed by the waiving party. The
failure of a party to require the performance of any term or obligation of this
Agreement, or the waiver by a party of any breach of this Agreement, shall not
prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach. In signing this Agreement, you are not relying
upon any promises or representations made by anyone at or on behalf of the
Company.

 

4



--------------------------------------------------------------------------------

(d)    Jurisdiction; Governing Law; Interpretation. To the extent permitted by
Section 8 of the Employment Agreement, and except as expressly otherwise
provided in the Ongoing Obligations or the Equity Documents, you and the Company
hereby agree that the state and federal courts of Massachusetts located in
Boston shall have the exclusive jurisdiction to consider any matters related to
this Agreement, including without limitation any claim of a violation of this
Agreement. With respect to any such court action, you submit to the jurisdiction
of such courts and you acknowledge that venue in such courts is proper. Subject
to the foregoing, this Agreement shall be interpreted and enforced under the
laws of Massachusetts, without regard to conflict of law principles.

(e)    Entire Agreement. This Agreement constitutes the entire agreement between
you and the Company and supersedes any previous agreements or understandings
between you and the Company, including without limitation the Employment
Agreement, except for the Ongoing Obligations (which are incorporated herein by
reference as material terms herein) and the Equity Documents, which Ongoing
Obligations and Equity Documents remain in full effect as provided herein.

(f)    Time for Consideration; Effective Date.

You acknowledge that you have been given the opportunity to consider this
Agreement for twenty-one (21) days before signing it (the “Consideration
Period”) and that you have knowingly and voluntarily entered into this
Agreement. You acknowledge that the above release of claims expressly includes
without limitation claims under the Age Discrimination in Employment Act. You
are advised to consult with an attorney before signing this Agreement. To accept
this Agreement, you must return a signed original or a signed PDF copy of this
Agreement so that it is received by the undersigned at or before the expiration
of the Consideration Period. If you sign this Agreement before the end of the
Consideration Period, you acknowledge by signing this Agreement that such
decision was entirely voluntary and that you had the opportunity to consider
this Agreement for the entire Consideration Period. For the period of seven
(7) days from the date when you sign this Agreement, you have the right to
revoke this Agreement by written notice to the undersigned. For such a
revocation to be effective, it must be delivered so that it is received by the
undersigned at or before the expiration of the seven (7) day revocation period
(the “Revocation Period”). This Agreement shall not become effective or
enforceable during the Revocation Period. It will become effective on the day
after the Revocation Period ends (the “Effective Date”).

(g)    Counterparts. This Agreement may be executed in separate counterparts.
When all counterparts are signed, they shall be treated together as one and the
same document.

Please indicate your agreement to the terms of this Agreement by signing and
returning to the undersigned the original or a PDF copy of this letter within
the time period set forth above.

 

5



--------------------------------------------------------------------------------

Very truly yours,

Myomo, Inc.

 

By:   /s/ Paul R. Gudonis     February 6, 2019    

Paul R. Gudonis

Chief Executive Officer

    Date  

 

6



--------------------------------------------------------------------------------

This is a legal document. Your signature will commit you to its terms. By
signing below, you acknowledge that you have carefully read and fully understand
all of the provisions of this Agreement and that you are knowingly and
voluntarily entering into this Agreement.

 

/s/ Ralph Goldwasser     February 6, 2019   Ralph Goldwasser     Date  